IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHARLES A. KNOLL,                            : No. 72 WAL 2016
                                             :
                    Respondent               :
                                             : Cross Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
EUSTACE O. UKU, YALE                         :
DEVELOPMENT & CONTRACTING, INC.              :
AND EXICO,                                   :
                                             :
                    Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of August, 2016, the Cross Petition for Allowance of

Appeal is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.